Title: To George Washington from John Jay, 21 July 1794
From: Jay, John
To: Washington, George


               
                  Dear Sir
                  London 21 July 1794
               
               In a Packet sent last Week to Mr Randolph, was enclosed directed to You a Book which the author, a Mr Miles of this City, requested me to forward to You.  I was then so pressed for Time as not to have Leisure to write to you.
               You will receive herewith enclosed a Note or Memoir which Messrs Lameth and Duport have given me for the purpose of laying it before you. These Gentlemen express an extreme
                  
                  Sollicitude & anxiety about their Families, and they doubtless have great Reason. This war has produced, and will probably continue to produce more misery to Individuals than any other in modern Times.
               among my Letters to Mr Randolph is one stating an agreemt between Ld Grenville and myself for preserving things in a pacific and unaltered State between us and the British on the Side of Canada and the Frontiers; and Mr Simcoe will soon receive orders to retire from the Miami to his former Positions.
               Some Cabinet Councils have lately been held, and it is probable that the Manner of settling their Differences with us has been among the Subjects of their Deliberations. From the Silence and Circumspection of Lord Grenville I apprehend that the Cabinet has not yet ultimately concluded on their Plan. This Delay is unpleasant, but I do not think it unnatural. The Opposition Members lately come in, have so frequently held a Language friendly to america, that it is probable they will find it necessary, in order to be consistant, to adhere to Sentiments not agreable to some of the others.
               I am led by several little Circumstances, not easily detailed or explained, to believe that the late administration looked upon a War with us as enevitable; and I am of opinion that the Instructions of the 6 Novr were influenced by that Idea.  I do also believe that Lord Dorchester was instructed to act conformable to that Idea; and that Simcoe was governed by it. I am certain that Intelligence (which made some Impression) was conveyed to the Ministry that our army if succesful against the Indians, had orders to attack and take the posts. There is also Room to believe that the insdiscreet Reception given to the late french minister—the unnecessary Rejoicings about french Successes, and a Variety of similar Circumstances did impress this Government with strong apprehensions of an unavoidable War with us, and did induce them to entertain a Disposition hostile to us.
               I have given Ld Grenville positive assurances that no attack, pending the Negociation, will be made on the posts held by them at the Conclusion of the War; but I also told him that I thought it highly probable, that every new advanced Post, and particularly the one said to be taken by Mr Simcoe on the Miami would be attacked.  I must do him the Justice to say, that
                  
                  hitherto I have found him fair and candid, and apparently free from asperity or Irritation.
               So far as personal Attentions to the Envoy may be regarded as Symptoms of good will to his Country, my Prospect is favorable. These Symptoms however are never decisive—they justify Expectation, but not Reliance.
               I most heartily wish the Business over, and myself at Home again. But it would not be prudent to urge and press unceasingly, lest ill Humour should result; and ill Humour will mar any Negociation. On the other Hand much Forbearance and seeming Inactivity invite Procrastination and Neglect—The Line between these Extremes is delicate—I will endeavour to find and observe it.  with perfect Respect Esteem and Attachment I am Dear Sir your obliged & obedt Servt
               
                  John Jay
               
               
                  P.S. This Govt seems determined to prosecute the War with France—Lord Spencer is gone to the Emperor, instructed, as is said, to fix him in the same System.
               
            